DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duch et al. (US  Pub. No. 2017/087934) in view of Baratti et al. (US Pub. No. 2014/0193107).
Regarding claim 1, the Duch et al. (hereinafter Duch) reference discloses a sealing device (50), comprising: 
a screen (51) with a bottom wall (bottom wall of 51) being coupled to a collar (31) of a wheel hub unit; 
a cylindrical side wall (53) being integral and substantially perpendicular to the bottom wall, the cylindrical side wall having twice the thickness of the bottom wall such that the screen being more rigid (Fig. 2); 
a stop edge (56) being integral to the cylindrical side wall on an opposite side to the bottom wall, the stop edge configured to bear, during use, axially against the collar (Fig. 2).
However, the Duch reference fails to explicitly disclose a seat bound by a shaped groove, the shaped grove being formed in the collar and by the screen, the seat including a closed shape configuration; and a sealing gasket -being a sealing liquid, the sealing liquid being anaerobic and formulated so as to fill and seal the seat, and the sealing liquid being configured to polymerize when closed between the collar and the screen.
The Baratti et al. (hereinafter Baratti) reference, a wheel hub seal, discloses the addition of a seat (seat holding 50) and a sealing gasket (50) being a sealing liquid and anaerobic (Para. [0023]).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a seat and seal to the Duch reference in view of the teachings of the Baratti reference in order to ensure a proper seal.
Regarding claim 8, the Duch reference, as modified in claim 1, discloses the stop edge further comprises a surface facing the collar (e.g. Baratti, Fig. 1), wherein the sealing liquid is applied onto the surface facing the collar (Baratti, Fig. 1).
Regarding claim 9, the Duch reference, as modified in claim 1, discloses the sealing liquid is applied onto the groove of the collar (Baratti, Fig. 1).
Regarding claim 14, the Duch reference, as modified in claim 1, discloses the sealing gasket is positioned against the groove (Baratti, Fig. 1), forming a continuous annular bead of sealing liquid in contact with the collar (Baratti, Fig. 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, and 3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,192,400. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time of filing to not use a liquid having a viscosity in the range of 500,000 to 1,000,000 mPa.s in order to reduce costs.

Allowable Subject Matter
Claims 10-13, 15, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILBERT Y LEE/Primary Examiner, Art Unit 3675